DETAILED ACTION
Response to Amendment
The Amendment, filed on  07/25/2022 has been entered and acknowledged by the Examiner.
Cancellation of claim 6 has been entered.
Claims 1-5 and 7-8 are pending in the instant application.

Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “ size-sorting the InP cores; and (c) dispersing the size-sorted InP cores in a solution and forming at least two shells on the size-sorted-InP cores, wherein the size-sorting comprises precipitating the InP cores with an addition of a dispersive solvent and a nondispersive solvent to the InP cores and separating the InP cores using a centrifugal separator, wherein the InP cores are separated in a descending order by size by performing iteration with a gradual increase in an amount of the nondispersive solvent” including the remaining limitations.
	Claims 2-5 and 7-8 are allowable, at least, because of their dependencies on claim 1.
	Examiner Note: the combination of the method steps is allowable. 
Moriyama et al (US PG Pub. No. 2019/0315623) discloses a method for fabricating quantum dots (title) , comprising: (a) synthesizing InP cores based on an aminophosphine type phosphorus (P) precursor ({ [0016], PDMA or PDEA); ; and (c) forming at least two shells on the size-sorted InP cores ( [0038],InP/ZnSe/Zns).
Moriyama fails to disclose: (b) size-sorting the InP cores  the process of wherein the size-sorting comprises precipitating the InP cores with an addition of a dispersive solvent and a nondispersive solvent to the InP cores and separating the InP cores using a centrifugal separator, wherein the InP cores are separated in a descending order by size by performing iteration with a gradual increase in an amount of the nondispersive solvent.
Byu et al (NPL..see 892 form) teaches: wherein the size-sorting comprises precipitating the InP cores with an addition of a dispersive solvent (chloroform) and a nondispersive solvent (methanol) to the InP cores and separating the InP cores using a centrifugal separator (centrifugation), wherein the InP cores are separated in a descending order by size by performing iteration with a gradual increase (last 4 lines) in an amount of the nondispersive solvent (methanol) (Page 36, Section 2.2, 2"? paragraph).
	However, Byu applies only to a single shell construction of ZnS, not the two shells claimed and Moriyama has no need for the size sorting method of Byu. Therefore, there was no reasonable motivation found for combining the two references.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879